Citation Nr: 0024114	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than May 16, 
1996, for the award of service-connected disability 
compensation.  

2. Entitlement to a rating in excess of 50 percent for sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1966 to 
April 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an April 1997 rating decision, 
in which the RO service connected the veteran for a right 
knee disorder, tinnitus, cervical and lumbosacral spine 
disorders, a right shoulder disorder, and bilateral inguinal 
hernias.  In addition, he was also granted service connection 
for a sleep problem, which the RO determined to be a 
noncompensable disability.  The combined service-connected 
disability rating was 30 percent, and the effective date 
assigned for the grants of service connection was July 18, 
1996.  In addition, the RO denied the veteran, inter alia, 
service connection for postprandial syndrome.  The veteran 
filed an NOD in June 1997, as to the effective date of his 
disability award, and the RO issued an SOC in August 1997.  
He filed a substantive appeal in March 1998.  In December 
1998, the RO granted an earlier effective date, of May 16, 
1996, and so advised the veteran in a Supplemental Statement 
of the Case (SSOC).  The veteran continued the appeal.

That same month, March 1998, the veteran filed an NOD with 
respect to the disability ratings assigned for his right knee 
disorder, bilateral inguinal hernias, and sleep problem, as 
well as for the denial of his claim for postprandial 
syndrome.  In December 1998, the veteran was granted 
entitlement to a temporary total evaluation for treatment 
requiring convalescence, for his bilateral inguinal hernias, 
under 38 C.F.R. § 4.30.  The RO issued an SOC in February 
1999, and the veteran filed a substantive appeal that same 
month.  In his substantive appeal, the veteran withdrew the 
issues with respect to the right knee disorder, bilateral 
inguinal hernias, and postprandial syndrome.  SSOC's were 
issued in December 1998 and February 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's original claim, seeking entitlement to 
service connection for multiple disabilities, was received 
on May 16, 1996, by an employee of the Washington VARO; 
that date was more than one year after the veteran's 
separation from active military service on April 30, 1995.  

3. The veteran's sleep apnea is not manifested by chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requires tracheostomy.  


CONCLUSIONS OF LAW

1. An effective date earlier than May 16, 1996, for the 
original grants of service connection for a right knee 
disorder, tinnitus, cervical and lumbosacral spine 
disorders, right shoulder disorder, bilateral inguinal 
hernias, and sleep apnea, is not warranted under the law.  
38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 C.F.R. 
§§ 3.1(r), 3.400 (1999).  

2. The schedular criteria for a rating greater than 50 
percent for sleep apnea have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6847 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran 
submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension), along with other supportive 
documents associated with his original claim for benefits, to 
an Air Force Transition Assistance Program (TAP) 
representative at the Pentagon on April 30, 1996, precisely 
one year after the date of his retirement from the United 
States Air Force.  The record further reflects that, on May 
16, 1996, the veteran's compensation application package was 
picked up at the TAP office by an employee of the VARO in 
Washington, DC.  

Also of record is a Statement in Support of Claim, VA Form 
21-4138, in which the veteran requested a memorandum rating 
for the purpose of vocational rehabilitation.  That document, 
with attachments, is signed by the veteran and dated April 
30, 1996.  A date stamp on an attached DD Form 214, 
certifying to the veteran's retirement from active duty, 
bears a date stamp by the VARO in Washington, indicating its 
receipt on May 20, 1996.

For reasons that are not clear from the record, the veteran 
was sent another claim form by the RO in May 1996.  In 
response, he submitted a photocopy of his file copy of his 
Form 526, showing a signature date of April 30, 1996, and 
annotated, apparently by the veteran, to indicate that the 
copy was "as originally submitted."  The veteran also 
indicated that his address had changed, and he was residing 
in North Carolina.  That submission is stamped as received by 
the Washington RO on July 18, 1996.  It appears that 
subsequent actions on his claim were undertaken by the VARO 
in Winston-Salem, which is the agency of original 
jurisdiction in the present appeal.


Subsequently, the veteran's original Form 526 application, 
which apparently was delayed in being associated with his 
claims folder, was date-stamped by the VARO in Washington on 
April 22, 1997.  This original document, as noted with regard 
to the copy mentioned above, bears the veteran's signature, 
and the "date signed" box shows April 30, 1996.  

In December 1996, the veteran was medically examined for VA 
purposes.  Following consideration of the examination report 
and review of the veteran's service medical records, the RO 
issued a rating decision in April 1997, in which it service 
connected the veteran for a right knee disorder (rated at 10 
percent), tinnitus (rated at 10 percent), degenerative joint 
disease of the cervical and lumbosacral spine (10 percent 
each), degenerative joint disease of the right 
acromioclavicular joint (0 percent), bilateral inguinal 
hernias (0 percent), and a sleep problem (0 percent).  The 
effective date assigned in the rating decision for these 
awards was July 18, 1996.  In addition, the RO denied the 
veteran service connection for hearing loss, vision 
impairment, hypercholesteremia, postprandial syndrome, chest 
pains, choking episodes, chronic cough, plantar warts, a head 
injury, dizziness, left knee problems, split lips, rectal 
bleeding, and removal of skin lesions.  

The veteran was promptly sent a letter by the RO, dated April 
4, 1997, advising him of the action on his claim and 
enclosing a copy of the rating decision.  Then, on April 8, 
1997, he was sent an award letter explaining several 
technical points concerning the payment of his compensation, 
such as the nontaxability of his VA benefits and the fact 
that VA is required to offset military retired pay against VA 
compensation.  In that letter, the "effective date" of his 
initial monthly rate (set at $0.00 due to the retired-pay 
offset) was noted to be August 1, 1996.  Although it was not 
explained in the letter, the reason for the seeming disparity 
between the July 18, 1996, effective date established in the 
rating decision and the August 1, 1996, date specified in the 
award letter is that, pursuant to law, the commencement of 
payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 1991); 38 C.F.R. § 3.31 (1999).


In June 1997, the veteran filed an NOD with respect to the 
effective date of his grants of service connection.  In 
particular, the veteran reported that compensation should 
have been paid from the effective date of his retirement, May 
1, 1995, because he had filed his claim within one year of 
the day of his separation from active service.  He indicated 
that he had filed his claim with the TAP office in the 
Pentagon on April 30, 1996.  He stated that the counselor 
with whom he had filed the application had advised him that 
her logbook documented her receipt thereof.

In March 1998, the veteran submitted additional evidence in 
support of his effective date claim.  In a Statement in 
Support of Claim, he reported that the basis of his claim was 
that he had relied upon information provided by a TAP 
representative, with respect to submission of his claim, and 
that it had been his belief that the TAP office was acting as 
an agent of VA in accepting such claims.  He contended that 
any reasonable and prudent person would have done the same 
thing he had done, and thus, he had constructively submitted 
his claim to VA on time, regardless of the actual 
relationship that may have existed between the TAP office at 
the Pentagon and VA.  

In addition to the above statement, the veteran also 
submitted a memorandum, dated in January 1998, from the 
Transition Assistance Program Specialist who had received his 
application claim at the Pentagon.  That individual noted 
that it was accepted policy of TAP, and had been confirmed by 
the Washington VARO military liaison, that a VA application 
package compiled and received by any TAP office within one 
year of the date of retirement would meet the one-year 
deadline for submission.  The TAP Program Specialist averred 
that the veteran's VA claim had been picked up, with 
approximately 25 others, by the VARO's military liaison, on 
May 16, 1996, and she further averred that the same VARO 
employee had logged the veteran's claims package into his 
laptop computer on May 20, 1996.  Several printouts were 
appended to this statement as evidence of the dates set 
forth.


Also in March 1998, the veteran filed an NOD with respect to 
the right knee disability, inguinal hernias, sleep problem, 
and postprandial syndrome.  With respect to his sleep 
problem, the veteran reported that the condition had had a 
detrimental effect on his daily life since it had been 
diagnosed.  He noted that, in order to get proper rest every 
night, he had to take the drug Clonazepam and use a 
cumbersome, restrictive CPAP (continuous positive airway 
pressure) machine.  In addition, the veteran submitted 
medical records, dated from January 1996 to July 1997, which 
reflected his treatment for his inguinal hernia and sleep 
apnea.  In particular, a treatment note from Medical 
Associates of Transylvania, dated in January 1997, noted the 
veteran as using a CPAP machine with good results, and also 
taking Clonazepam.  

Thereafter, in December 1998, the RO received medical records 
from the VA Medical Center (VAMC) in Asheville, dated from 
July 1997 to October 1998.  In particular, these records 
noted the veteran's complaints and treatment for back pain.

A handwritten memorandum in the file indicates that, in 
December 1998, the Winston-Salem RO verified, through contact 
with the Washington RO, that the individual previously 
described as the latter RO's TAP liaison who had picked up 
the veteran's claim from the Air Force office in May 1996, 
had, in fact, been so employed at that time.  In a rating 
decision later that same month, December 1998, the RO awarded 
the veteran an earlier effective date of May 16, 1996, for 
the original grants of service connection for his 
disabilities.  An SSOC was sent to the veteran, explaining 
that the assignment of that date was based upon the evidence 
that a VA employee had taken possession of the veteran's 
claim on that date.  

The Board notes that, in the award letter sent to the veteran 
in December 1998, the new effective date granted for his 
initial service connection award was listed as May 20, 1996.  
Although that is at variance with the date indicated in the 
rating decision and the SSOC, the difference would be of no 
moment, since the date of payment pursuant to either 
effective date would be the first day of the following month, 
i.e., June 1, 1996.  See 38 C.F.R. § 3.31, supra.


In February 1999, the veteran submitted to the RO a personal 
statement and other evidence for consideration in his 
increased rating claim for sleep apnea.  The veteran reported 
that a CPAP machine had been prescribed and obtained for him 
shortly after May 1995, and that he had used the machine 
continually since receiving it.  In addition to his 
statement, the veteran submitted medical records from Walter 
Reed Army Medical Center, dated from April 1995 to June 1996, 
which reflected treatment for sleep apnea, to include a sleep 
study and use of a CPAP machine.  

That same month, February 1999, the veteran submitted to the 
RO a statement with respect to his earlier-effective-date 
claim, along with additional evidence for consideration.  In 
particular, the veteran questioned the VA regulation, 
38 C.F.R. § 3.1(r), which had been cited in the December 1998 
SSOC, regarding the date of receipt of claims submitted to 
government agencies other than VA.  He asserted that VA 
officials had appeared to be unaware of section 3.1(r).  He 
further contended that he had not been notified of the 
regulation, and that the information he had been given by VA 
representatives contradicted section 3.1(r).  Moreover, the 
veteran reported that the VARO Washington military liaison, 
during the veteran's separation briefing, had specifically 
requested that all claim packages be routed through the TAP 
office.  The veteran added that, during the presentation, no 
mention or reference had been made to section 3.1(r).  He 
specifically averred that the TAP official to whom he 
submitted his VA claim documents on April 30, 1996, told him 
that, to paraphrase, "Giving it to us is the same as giving 
it to VA."

In addition to his contentions, the veteran also submitted a 
number of duplicate documents, copies of documents associated 
with the VA benefits program, and a transcription of a 
telephone conversion he reportedly conducted with a Veterans 
Service Center representative.  The latter was offered to 
show that VA personnel regard receipt by a military TAP 
office as sufficient to constitute timely receipt by VA, and 
that they so advise callers seeking information.


In May 1999, the RO received VAMC Asheville medical records, 
dated from September 1998 to March 1999.  These records were 
mostly duplicative, and noted treatment for various 
disorders, including those of the veteran's back and eyes.  

II.  Analysis

A.  Earlier effective date for initial compensation award

The claim of entitlement to an effective date earlier than 
May 16, 1996, for the original grants of service connection 
for a right knee disorder, tinnitus, cervical and lumbosacral 
spine disorders, a right shoulder disorder, bilateral 
inguinal hernias, and sleep apnea, is well grounded, as it is 
not inherently implausible.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).  

The applicable law governing the veteran's appeal holds that 
the effective date of an award of compensation based upon an 
original claim shall not be earlier than the "date of 
receipt" of an application for such benefits or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the application is 
received by VA within one year from separation from service, 
then the effective date of the award of disability 
compensation shall be the day following separation from 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  
For this purpose, "Date of receipt means the date on which a 
claim, information or evidence was received in the Department 
of Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department (§ 
3.108), or in the Social Security Administration (§§ 3.153, 
3.201), or Department of Defense as to initial claims filed 
at or prior to separation."  38 C.F.R. § 3.1(r) (1999).  
This regulatory language is the same as it was at the time of 
the veteran's retirement from the Air Force.  38 C.F.R. 
§ 3.1(r) (1994).

In an April 1997 rating decision, the RO granted the veteran 
service connection for multiple disabilities, assigning an 
effective date for those grants of July 18, 1996.  On that 
date, the record reflects receipt by the VARO Washington 
mailroom of a copy of a formal application for benefits, 
dated April 30, 1996.  After this appeal was perfected, by 
rating action in December 1998, the RO granted the veteran an 
earlier effective date to May 16, 1996, based upon evidence 
of actual receipt of the claim by a VA employee who picked it 
up at the Air Force TAP office.  

The veteran contends that he filed his claim within one year 
of his retirement from service, and therefore, the effective 
date, with respect to his grants of service connection, 
should be the day following his separation, or May 1, 1995.  
In reviewing the evidence of record and applicable 
regulations, the Board does not find that the veteran 
submitted his application for benefits to VA when he 
submitted the application to a TAP representative employed by 
the Department of Defense (DoD).  As noted above, under 
38 C.F.R. § 3.1(r), the date of receipt is the date on which 
a claim, information or evidence is received by VA, except 
where the veteran submits a claim to DoD "at or prior to 
separation."  Given that the veteran did not submit his 
application to the TAP office at or prior to his separation 
from service, the specific provisions applicable to 
submitting a claim to, in the veteran's case, DoD, i.e., a 
TAP representative, did not qualify as submitting the claim 
to VA.  

The Board acknowledges there is no indication that 38 C.F.R. 
§§ 3.1(r) was ever discussed with the veteran.  We also note 
that the regulation is not as clearly drafted as we might 
prefer, and that it lacks a citation to other authority as to 
DoD, despite implying that such exists.  Nevertheless, since 
the veteran's application was not filed "in" VA within one 
year of his separation from service on April 30, 1995, the 
effective date of his grants of service connection cannot be 
the day following separation from service, as he has 
contended.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.108, 
3.153, 3.201, 3.400(b)(2) (1999).  The facts appear to be 
clear, and we appreciate the extensive effort expended by the 
veteran in pursuing this appeal.  However, the most liberal 
reading we can ascribe to the operative regulation herein is 
that, in order for a claim for VA benefits to be considered 
as timely filed for purposes of the effective date to be 
assigned, where such claim was initially submitted to DoD, 
the claim must have been submitted to DoD no later than the 
date of the veteran's separation from active military 
service.

In this respect, the Board is cognizant that a VA employee is 
reported to have picked up the veteran's application from a 
TAP representative on May 16, 1996.  The TAP representative 
in question has submitted a statement attesting to this fact, 
and the RO, in its December 1998 SSOC noted that, "A claim 
was not received by the VA until 5-16-96 when [a Washington 
VARO representative] took possession of the claim."  As a 
result, we find that the veteran's application for benefits 
was in the constructive possession of VA on May 16, 1996.

Here, the RO went as far back as it could, accepting the 
veteran's evidence to the effect that he had submitted his VA 
Form 21-526, with attachments, to DoD one year after his 
retirement from the Air Force, and that the claim package was 
picked up from the TAP office just over two weeks later, by a 
VA employee who regularly performed that function.  Thus, 
pursuant to the law cited above, the effective date of 
service connection may not be earlier than the date of 
receipt of the application for such benefits or the date 
entitlement arose, whichever is the later.  The RO has chosen 
May 16, 1996, as the effective date in this case, and that 
comports with the law.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  Thus, the Board concludes that the effective 
date of the veteran's original grants of service connection 
for his disabilities was correctly established as May 16, 
1996.

The analysis above is based upon controlling law; the Board 
is bound to follow the law.  However, we are not 
unsympathetic to the veteran's contentions regarding an 
awarding of an earlier effective date back to May 1, 1995, 
the starting date of his retirement from the Air Force.  In 
particular, he has contended that he was never notified of 
section 3.1(r), and that the information he was given by VA 
and the TAP representative contradicted section 3.1(r).  
These arguments raise equitable considerations, and we are 
generally not permitted to award benefits based upon the 
furnishing of erroneous advice to a claimant.  See Shields v. 
Brown, 8 Vet.App. 346, 351 (1995), citing Brown v. Brown, 8 
Vet.App. 40, 43 (1995).  Moreover, an earlier effective date 
is not allowable under the theory of equitable estoppel, 
because payment of government benefits must be authorized by 
statute.  McTighe v. Brown, 7 Vet.App. 29, 30 (1994), citing 
OPM v. Richmond, 496 U.S. 414, 424 (1990).

In view of the unique facts of this case, the Board construes 
the appellant's extensive arguments on appeal as a request 
for equitable relief under the provisions of 38 U.S.C.A. § 
503 (West 1991).  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs, 
and is not within the jurisdiction of the Board.  See McCay 
v. Brown, 8 Vet.App. 378 (1995); Harvey v. Brown, 6 Vet. App. 
416 (1994); Darrow v. Derwinski, 2 Vet.App. 303 (1992).  
However, the General Counsel has opined that the Secretary 
has impliedly delegated to VA department heads, including the 
Chairman of the Board of Veterans' Appeals, his authority to 
determine whether equitable relief should be recommended to 
the Secretary in a particular case.  See VAOPGCPREC 11-94, 59 
Fed. Reg. 54,673 (1994). Accordingly, the appellant's request 
for equitable relief will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (1999) after 
the decision of the Board has been issued.

B.  Increased rating for sleep apnea

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected sleep 
apnea is more severe than previously evaluated.  See Jackson, 
supra.  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  A grant of a higher 
rating which is less than the maximum rating available, does 
not abrogate the pending appeal in an increased rating case.  
AB v. Brown, 6 Vet.App. 35 (1993).  

The United States Court of Appeals for Veterans Claims 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

The RO has assigned a 50 percent evaluation for sleep apnea, 
in accordance with the criteria set forth in the VA Schedule 
for Rating Disabilities.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847.  
Under DC 6847, "Sleep Apnea Syndromes (Obstructive, Central, 
Mixed):" a 50 percent rating is assigned where the 
disability requires the use of a breathing assistance device 
such as CPAP machine.  A 100 percent rating is warranted 
where there is chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or where the disability 
requires a tracheostomy.  See 38 C.F.R. § 4.97, DC 6847 
(1999).

In reviewing the medical evidence of record, the Board notes 
that the veteran has not been found to suffer from chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, nor is it shown that the veteran's disability 
requires a tracheostomy.  The evidence reflects that the 
veteran uses a CPAP machine and takes Clonazepam.  Thus, an 
increase to a total schedular (100 percent) rating for sleep 
apnea is not warranted.  

Therefore, in view of the foregoing, the evidence does not 
provide a basis which permits a higher evaluation.  
Specifically, the record does not demonstrate that the degree 
of impairment resulting from the veteran's sleep apnea more 
nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (1999).  The medical evidence 
does not demonstrate the veteran suffers from chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or that his sleep apnea disability requires a 
tracheostomy.  Thus, although we have considered whether the 
doctrine of reasonable doubt may be applied in this case, we 
must conclude that the evidence is not in relative equipoise, 
but preponderates against the next higher disability rating.  
38 C.F.R. § 4.3 (1999).

In reaching our decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original disorder, as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Furthermore, the Board finds in 
this case the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, the disability has not 
been shown by the record to have caused marked interference 
with employment or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet.App. 94-96 (1996).  

Finally, as noted above, we have also assessed the record to 
ascertain whether the evidence would support a higher rating 
during an earlier stage of this claim, under the Fenderson 
precedent.  In this regard, we have considered all the 
evidence of record with respect to the veteran's claim.  We 
note that the RO established the veteran's effective date for 
a compensable rating (50 percent) coincident with the 
effective date of the regulation which recognized in the 
rating schedule criteria the use of a CPAP machine, i.e., 
October 7, 1996.  We agree with the RO's finding, given that 
the longstanding statutory law holds that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-00 (April 10, 2000); see 
also Meeks v. West, 12 Vet.App. 352, 354-55 (1999), holding 
that a "down stream" rating need not be made retroactive to 
the date of the award of service connection if the evidence 
of record does not support retroactivity.  


ORDER

1. Entitlement to an effective date earlier than May 16, 
1996, for the original grant of service connection for a 
right knee disorder, tinnitus, cervical and lumbosacral 
spine disorders, right shoulder disorder, bilateral 
inguinal hernias, and sleep apnea, is denied.  

2. Entitlement to a rating in excess of 50 percent for sleep 
apnea is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




 

